Opinion by
Woodside, J.,
In this unemployment compensation case, the bureau, referee and the board all denied the claimant compensation on the basis that he voluntarily terminated his employment without cause of a necessitous and compelling nature and was therefore disqualified under the provisions of Section 402(b) (1) of the Unemployment Compensation Law, 43 P.S. §802(b)(l).
The claimant had been employed as a retail salesman for about nine months. He left his employment February 23, 1962, prior to quitting time and without notifying his employer. He did not return to his employment thereafter. Since the claimant voluntarily terminated his employment, he had the burden to show that he had a cause of a compelling and necessitous nature for leaving. Smith Unemployment Compensation Case, 167 Pa. Superior Ct. 242, 74 A. 2d 523 (1950). The only explanation he had for quitting was that his work aggravated a pre-existing foot condition, although he admitted that he played basketball regularly just prior to leaving his job. The board’s finding that the claimant had no cause of compelling and necessitous nature for leaving was correct.
Decision affirmed.